Exhibit 99.1 Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG (All dollar amounts in United States dollars (US$)) GOLDCORP FIRST QUARTER OPERATING CASH FLOW INCREASES 27% ON STRONG GOLD PRODUCTION Vancouver, British Columbia – May 7, 2009 – GOLDCORP INC. (GG: NYSE; G: TSX) today reported net earnings of $290.9 million, or $0.40 per share, for the quarter ended March 31, 2009, an increase of 27% over the first quarter of 2008.Adjusted net earnings1 in the quarter were $169.3 million, or $0.23 per share. First Quarter 2009 Highlights · Gold production increased 18% over the 2008 period to 616,500 ounces. · Total cash costs2 were $288 per gold ounce on a by-product basis and $353 on a co-product basis. · Operating cash flows before changes in working capital3 totalled $303.1 million or $0.42 per share. · Cash and equivalents totalled $261 million at March 31, 2009, with net cash at $157 million. · Peñasquito construction remained on schedule for mid-year 2009 mechanical completion and commercial production January 1, · Plans were announced for the development of the Cochenour project at Red Lake. · Dividends paid amounted to $32.9 million. “Our focus on execution and operational excellence provided a solid start to 2009,” said Chuck Jeannes, Goldcorp President and Chief Executive Officer.“Gold production grew by over 94,000 ounces compared to last year’s first quarter as nearly every mine met or exceeded internal forecasts.Our total cash costs remained the lowest among the senior gold group, providing Goldcorp shareholders with increasing cash margins and full exposure to rising gold prices.With approximately 90% of our first quarter revenue coming from gold sales, we were particularly pleased to see our strong gold production more than offset the impact of lower by-product metals prices. “We are reinvesting our growing cash flows to fund key growth initiatives, including Peñasquito in Mexico, Pueblo Viejo in the Dominican Republic and the Red Lake camp in Ontario, Canada.The team at Peñasquito made good progress toward mechanical completion of the first milling circuit, setting the stage for production of first concentrates from sulphides late in 2009.Construction at Pueblo Viejo also continued on schedule, with initial production expected in the fourth quarter of 2011. “We are pleased to announce important progress on another key development project, as we have increased our 2009 budget at the Cochenour project at Red Lake and have outlined a timeline toward feasibility and construction at this major deposit.This multi-year focus on optimizing our Red Lake assets will provide an important contribution to our growth profile over the long term.” Financial Review Gold sales in the first quarter increased to 607,900 ounces at a total cash cost of $288 per ounce, compared with 517,800 ounces at a total cash cost of $238 per ounce in the first quarter of 2008. On a co-product basis, total cash costs were $353 per ounce compared to $395 per ounce in 2008. On both a by-product and co-product basis, Goldcorp remains the lowest cost, highest margin senior gold producer in the industry. Adjusted net earnings totaled $169.3 million, or $0.23 per share, similar to that earned in the first quarter of 2008. An increase in gold revenues offset the decrease in silver and copper revenues while expenses remained the same.
